WENTWORTH,
Judge, concurring and dissenting.
I concur in the majority’s reliance on State Department of Health and Rehabilitative Services v. West, 378 So.2d 1220 (Fla. 1979), since an appellate court must dispose of the case according to the law prevailing at the time of the appellate disposition. Florida East Coast Railway Co. v. Rouse, 194 So.2d 260 (Fla. 1967). However, since appellant’s motion asserted what was then a meritorious defense at the time of the action below, I would remand the case with leave to amend the motion to assert any other defense which may be applicable. Cf., Winter Park Golf Estates Inc. v. City of Winter Park, 153 So.2d 842 (Fla.1934).